            Case 3:17-cv-02079-SCC Document 63 Filed 12/06/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

BARBARA COLELLA, et al                                Civil Case No.: 17-CV-02079 (SCC)

          Plaintiffs,

Vs.

CONTINENTAL STEVEDORING, et al

          Defendants


                                   NOTICE OF SETTLEMENT

THE HONORABLE COURT:

          NOW COME Plaintiffs, through their undersigned attorneys, and respectfully allege,

 state and pray as follows:

 1.       Plaintiffs and co-defendants, Puerto Rico Ports Authority, have reached a settlement

 agreement in the present case.

 2.       Plaintiffs request a brief period, not to exceed 10 days, to allow the parties to sign the

 Settlement Agreement, as well as to file the corresponding Motion for Voluntary Dismissal.

          WHEREFORE, it is respectfully requested from this Honorable Court to take notice of

 the above and concede a brief period to allow the parties to sign the settlement documents.

          RESPECTFULLY SUBMITTED.

          IT IS HEREBY CERTIFIED: that we have electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification to all attorneys of

record.

RIVERA-ASPINALL, GARRIGA & FERNANDINI, PSC
1647 Adams St., Summit Hill
San Juan, PR 00920-4510

                                                  1
         Case 3:17-cv-02079-SCC Document 63 Filed 12/06/19 Page 2 of 2




787-792-8644
Fax: 787-792-6475
Email: aspinall@ragflaw.com

/S/Julián R. Rivera-Aspinall
Julián R. Rivera-Aspinall
USDC PR NO. 208506

/S/Eduardo R. Jenks Carballeira
Eduardo R. Jenks Carballeira
USDC PR NO. 300110
Email: edjenks@yahoo.com




                                      2
